Citation Nr: 0821353	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from August 1987 to April 
1988.

The veteran filed his formal claim for service connection for 
schizophrenia in June 2004.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
of the RO.  


FINDING OF FACT

The currently diagnosed schizophrenia is shown as likely as 
not to have had its clinical onset during the veteran's 
period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by schizophrenia is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In accordance with the requirements of VCAA, a June 2004 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in December 2006 about relevant information on 
disability ratings and effective dates in the event that his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
medical examination was performed in July 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The service medical records indicate that the veteran had an 
enlistment examination in June 1987.  There are no 
psychological or mental health defects noted in the entrance 
examination.  The veteran's separation records (Form DD-214) 
shows that the veteran was discharged under honorable 
conditions, but that he was discharged because he was 
unsuitable to service (separation code JHJ, unsuitable -- 
reason unknown).  

During his period of active service, the veteran was seen 
twice for "mental health hygiene."  The service medical 
records note that the veteran was seen for "personal 
problems" in November 1987.  No diagnosis was rendered, and 
no other notation about the session is of record.  

The second mental health examination of the veteran was in 
March 1988, just prior to the veteran's discharge.  The 
examination was ordered by the veteran's commanding officer.  
The doctor noted that there was "no evidence of emotional or 
mental disorder of sufficient severity to warrant disposition 
through medical channels."  

The veteran also submitted his personnel records, which 
indicated numerous incidents of reprimand for being late; 
falling back on runs; insubordination, including refusal to 
march with his unit; and incidents with fellow soldiers, 
including kicking one of his fellow soldiers, which 
precipitated the March 1988 mental health examination.  

Following the March 1988 mental health examination, the 
veteran's personnel records indicate that he was recommended 
for separation from service because he was untrainable in 
service.  

Also of record are two letters from the veteran's private 
doctor.  The first letter submitted by Dr. D. in April 2005, 
stated that the veteran had been a patient of since spring 
1995.  The veteran has seen Dr. D. for weekly psychotherapy 
since that time.  Dr. D. diagnosed the veteran with 
"schizophrenic range of character problems," and cited the 
DSM-IV.  

Dr. D. specifically noted that the veteran has paranoid 
feelings when around other people; and had "magical 
thinking," which included attributing thoughts and feelings 
to inanimate objects such as stuffed animals and crystals.  

The second letter from Dr. D., dated June 2006, stated that 
from both the veteran's report and review of the veteran's 
records, Dr. D. felt that the veteran's constant 
insubordination in-service indicated a Dissociative Disorder.  
Dr. D. further stated that the veteran's military service 
resulted in a psychotic break during service which led to 
insubordination and ultimately to his discharge from service.  

Dr. D. states that an adequate mental evaluation was never 
provided to the veteran to render a proper diagnosis of any 
mental health disorder during his period of active service.  
However, in his opinion, Dr. D. stated that the veteran's 
actions in service and his statements about his frame of mind 
indicate that the veteran's mental condition started during 
his active service.  

The veteran has also submitted several private treatment 
records from his current assisted living community.  The 
initial in-take examination shows that the veteran was 
diagnosed with schizophrenia and post traumatic stress 
disorder (PTSD).  Additionally, the private treatment records 
showed that the veteran gave a history of verbal, physical, 
and possibly sexual abuse by both his mother and father.  

Finally, the veteran was afforded a VA mental health 
examination in July 2004.  The VA examiner reviewed the 
claims file during the examination, and noted that there was 
a history of physical and sexual abuse during childhood.  The 
VA examiner noted that the veteran had past suicidal 
ideations but denied them currently, as well as denying 
homicidal ideations.  The veteran reported visual and 
auditory hallucinations.  

The VA examiner further noted that it was clear from the 
present interview that the veteran's behavior was 
schizophrenic in nature.  The VA examiner specifically stated 
that "this behavior [which] the army witnessed . . . clearly 
suggest[ed] schizophrenic process and that the counseling 
done was inadequate to the task."  The VA examiner further 
noted that the veteran's life after separation from service 
was "troubled and difficult."  

The VA examiner diagnosed the veteran with "[s]chizophrenia, 
chronic undifferentiated," and stated explicitly that it was 
at least as likely as not "that this behavior started in the 
military in an obvious behavioral manifestation."  

Given the evidence of record, the Board finds that the 
veteran's currently diagnosed schizophrenia is due to the 
veteran's military service.  The veteran is currently 
diagnosed with schizophrenia, and has been diagnosed with it 
since 1995.  The record further indicates that the veteran 
had at least two mental evaluations during active service.  

Furthermore, both the veteran's private doctor and the VA 
examiner agree that the veteran's schizophrenia manifested 
itself as behavioral incidents of insubordination during his 
active service.  

Both doctors further agree that the mental health evaluations 
given to the veteran during his military service were 
inadequate to render an actual diagnosis of any mental 
disorder.  And finally, both doctors agreed that the 
veteran's active service directly resulted in the veteran's 
currently diagnosed schizophrenia.  

On this record, the Board finds that it is as likely as not 
that the veteran's innocently acquired psychiatric disorder 
was first clinically manifest during his active service.  
Consequently, in extending the benefit of the doubt to the 
veteran, service connection for schizophrenia is warranted.  



ORDER

Service connection for schizophrenia is granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


